Exhibit 16 AMENDMENT NO. 2 TO AMENDED AND RESTATED VOTING AGREEMENT This AMENDMENT NO. 2 TO AMENDED AND RESTATED VOTING AGREEMENT (this “Amendment No. 2”) is made and entered into as of March 14, 2011, by and among Mohammad Abu-Ghazaleh (“MAG”), and the undersigned stockholders (collectively, the “Stockholders”) of Fresh Del Monte Produce, Inc., a Cayman Islands corporation (“Del Monte”). RECITALS A.MAG and certain of the Stockholders are party to that certain Amended and Restated Voting Agreement dated January 19, 2010, as amended by that certain Amendment No. 1 to Amended and Restated Voting Agreement dated June 25, 2010 (the “Current Agreement”). B.MAG and the Stockholders party to the Current Agreement desire to join certain of the Stockholders as parties to the Current Agreement and amend and restate Exhibit A to the Current Agreement to reflect the current number of Del Monte’s Ordinary Shares, par value $0.01 per share (“Ordinary Shares”), of which each Stockholder is the record holder or beneficial owner. In consideration of the foregoing and the representations, warranties, covenants and agreements set forth in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree to amend the Current Agreement as follows: 1.JOINDER Doha Challah Abughazaleh and the following persons to whom Sumaya Abu-Ghazaleh transferred Ordinary Shares on March 14, 2011 hereby join as parties to the Current Agreement, as amended by this Amendment No. 2, and, in connection therewith, shall have all the rights, shall observe all the obligations, and hereby make all of the representations and warranties, applicable to, and made by, Stockholders under the Current Agreement, as amended by this Amendment No. 2: (a) Kareem Zaki Abughazaleh (b) Ahmad Mohammad Ahmad Abu Ghazaleh (c)Mazen Abou Ghazaleh (d) Mohamed Amir Ahmed Abughazaleh (e)Samer Maher Abughazaleh (f) Tarek Maher Abughazaleh (g) Abdulaziz Shikh Al Sagha (h)Mohamed Glilah (i)Oussama Glilah (j)Rabie Glilah (k)Royal Executive Services S.P.A. (l)Faisal Abdullah Hassan Yabroudi (m)Hasan Abdullah Hasan Yabroudi (n)Omar Abdullah Hasan Yabroudi Each of the foregoing Stockholders represents and warrants that he/she has received a copy of, and has reviewed the terms of, the Current Agreement. 2.AMENDED AND RESTATED EXHIBIT A Exhibit A to the Current Agreement shall be amended and restated and replaced with Exhibit A attached to this Amendment No. 2. 3.MISCELLANEOUS Governing Law.This Amendment shall be governed by and construed exclusively in accordance with the laws of the State of Florida, excluding that body of law relating to conflict of laws. Counterparts. This Amendment may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. SIGNATURE ON FOLLOWING PAGE IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the date first above written. MOHAMMAD ABU-GHAZALEH /s/ Mohammad Abu-Ghazaleh AMIR ABU-GHAZALEH /s/ Amir Abu-Ghazaleh OUSSAMA ABU-GHAZALEH /s/ Oussama Abu-Ghazaleh MAHER ABU-GHAZALEH /s/ Maher Abu-Ghazaleh SUMAYA ABU-GHAZALEH /s/ Sumaya Abu-Ghazaleh HANAN ABU-GHAZALEH /s/ Hanan Abu-Ghazaleh WAFA ABU-GHAZALEH /s/ Wafa Abu-Ghazaleh FATIMA ABU-GHAZALEH /s/ Fatima Abu-Ghazaleh MAHA ABU-GHAZALEH /s/ Maha Abu-Ghazaleh NARIMAN ABU-GHAZALEH /s/ Nariman Abu-Ghazaleh KAREEM ZAKI ABUGHAZALEH /s/ Kareem Zaki Abughazaleh AHMAD MOHAMMAD AHMAD ABU GHAZALEH /s/ Ahmad Mohammad Ahmad Abu Ghazaleh BASMA AMIR ABU-GHAZALEH /s/ Basma Amir Abu-Ghazaleh MAZEN ABOU GHAZALEH /s/ Mazen Abou Ghazaleh MOHAMED AMIR AHMED ABUGHAZALEH /s/ Mohamed Amir Ahmed Abughazaleh KAREEM ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF OMAR ABU-GHAZALEH /s/ Kareem Abu-Ghazaleh RASHA MOHAMAD ABU-GHAZALEH /s/ Rasha Mohamad Abu-Ghazaleh SAMER MAHER ABUGHAZALEH /s/ Samer Maher Abughazaleh SIMA MAHER ABU-GHAZALEH /s/ Sima Maher Abu-Ghazaleh SUMAYA MOHAMAD ABU-GHAZALEH /s/ Sumaya Mohamad Abu-Ghazaleh TAREK MAHER ABUGHAZALEH /s/ Tarek Maher Abughazaleh KAREEM ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF YASMINA ABU-GHAZALEH /s/ Kareem Abu-Ghazaleh ABDULAZIZ SHIKH AL SAGHA /s/ Abdulaziz Shikh Al Sagha FARAH SHEIK ALSAGHA /s/ Farah Sheik Alsagha MOHAMED GLILAH /s/ Mohamed Glilah OUSSAMA GLILAH /s/ Oussama Glilah RABIE GLILAH /s/ Rabie Glilah ROYAL EXECUTIVE SERVICES SPA By: /s/ Hani Maher Abou-Ghazaleh Al-Jaouhari Name: Hani Maher Abou-Ghazaleh Al-Jaouhari Title: Chief Executive Officer FAISAL ABDULLAH HASSAN YABROUDI /s/ Faisal Abdullah Hassan Yabroudi MAHA ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF GHADA ABDULLAH HASAN YABROUDI /s/ Maha Abu-Ghazaleh HASAN ABDULLAH HASAN YABROUDI /s/ Hasan Abdullah Hasan Yabroudi OMAR ABDULLAH HASAN YABROUDI /s/ Omar Abdullah Hasan Yabroudi AHMAD MOHAMMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF AYA AHMAD ABU-GHAZALEH /s/ Ahmad Mohammad Abu-Ghazaleh AHMAD MOHAMMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF MOHAMAD AHMAD ABU-GHAZALEH /s/ Ahmad Mohammad Abu-Ghazaleh AHMAD MOHAMMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF TARA AHMAD ABU-GHAZALEH /s/ Ahmad Mohammad Abu-Ghazaleh RASHA MOHAMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF LAYLA ALI FAROUKI /s/ Rasha Mohamad Abu-Ghazaleh DOHA CHALLAH ABUGHAZALEH /s/ Doha Challah Abughazaleh EXHIBIT “A” Stockholder Total Number of Ordinary Shares Beneficially Owned Directly(1) Amir Abu-Ghazaleh 3,952,283(2) Oussama Abu-Ghazaleh Maher Abu-Ghazaleh Sumaya Abu-Ghazaleh Hanan Abu-Ghazaleh 403,956 Wafa Abu-Ghazaleh 321,956 Fatima Abu-Ghazaleh 317,956 Maha Abu-Ghazaleh 277,134 Nariman Abu-Ghazaleh 268,956 Kareem Zaki Abu-Ghazaleh 35,000 Ahmad Mohammad Ahmad Abughazaleh 15,000 Basma Abu-Ghazaleh 15,000 Mazen Abu-Ghazaleh Mohamed Amir Ahmed Abu-Ghazaleh Omar Abu-Ghazaleh Rasha Mohamad Abu-Ghazaleh Samer Maher Abu-Ghazaleh Sima Maher Abu-Ghazaleh Sumaya Mohamad Abu-Ghazaleh Tarek Maher Abu-Ghazaleh Yasmina Abu-Ghazaleh Abdulaziz Shikh Al Sagha Farah Sheik Alsagha Mohamed Glilah Oussama Glilah Rabie Glilah 15,000 Royal Executive Services SPA Faisal Yabroudi 15,000 Ghada Abdullah Hasan Yabroudi Hasan Yabroudi 15,000 Omar Yabroudi 15,000 Aya Ahmad Abu-Ghazaleh Mohamad Ahmad Abu-Ghazaleh Tara Ahmad Abu-Ghazaleh Layla Ali Farouki Doha Challah Abu-Ghazaleh 3,500 Each Stockholder disclaims beneficial ownership of the Ordinary Shares held by each other Stockholder except to the extent of such Stockholder’s pecuniary interest therein. 3,933,533 Ordinary Shares and 18,750 currently exercisable call options.
